     Case 1:19-cr-00101-TH Document 5 Filed 06/21/19 Page 1 of 3 PageID #: 11



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               BEAUMONT DIVISION

UNITED STATES OF AMERICA                      §
                                              §         NO. 1:19-CR-101
v.                                            §
                                              §
LARRY EARNEST TILLERY                         §

                            ELEMENTS OF THE OFFENSE

        You are charged in Count One of the Information with a violation of Title 18,

 United States Code, Section 1957, Engaging in Monetary Transactions in Property

 Derived From Specified Unlawful Activity.

        The essential elements which must be proven to establish the Title 18, United

 States Code, Section 1957 violation are:

        First: that the defendant knowingly engaged in a monetary transaction;

        Second: that the monetary transaction was of a value greater than $10,000;

        Third: that the monetary transaction involved criminally derived property;

        Fourth: that criminally derived property was derived from specified unlawful

 activity, as described in the Information;

        Fifth: that the defendant knew that the monetary transaction involved criminally

 derived property; and

        Sixth: that the monetary transaction took place within the United States.

        The term “criminally derived property” means any property constituting or

 derived from, proceeds obtained from a criminal offense.




                                                         page 1
   Case 1:19-cr-00101-TH Document 5 Filed 06/21/19 Page 2 of 3 PageID #: 12



       You are charged in Count Two of the Information with a violation of Title 26,

United States Code, Section 7201, Tax Evasion.

       The essential elements which must be proven to establish the Title 26, United

States Code, Section 7201 violation are:

       First: That there exists a substantial tax deficiency owed by the defendant to the

Internal Revenue Service, as charged;

       Second: That the defendant committed at least one affirmative act to evade or

defeat assessment or payment of the income taxes owed. An affirmative act includes any

conduct the likely effect of which would be to mislead or conceal; and

       Third: That the defendant acted willfully, that is, the law imposed a duty on the

defendant, the defendant knew of that duty, and the defendant voluntarily and

intentionally violated that duty.


                                           Respectfully submitted,

                                           JOSEPH D. BROWN
                                           UNITED STATES ATTORNEY


                                           /s/ Christopher Tortorice
                                           CHRISTOPHER TORTORICE
                                           Assistant United States Attorney
                                           Texas Bar No. 24048912
                                           350 Magnolia, Suite 150
                                           Beaumont, Texas 77701
                                           (409) 839-2538
                                           (409) 839-2550 (fax)
                                           email: chris.tortorice@usdoj.gov


                              CERTIFICATE OF SERVICE

                                                        page 2
   Case 1:19-cr-00101-TH Document 5 Filed 06/21/19 Page 3 of 3 PageID #: 13



       I hereby certify that a true and correct copy of the foregoing document was
delivered by electronic delivery to defendant’s attorney on June 21, 2019.


                                         /s/ Christopher Tortorice
                                         CHRISTOPHER TORTORICE




                                                       page 3
